Citation Nr: 0902640	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 24, 2002 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from November 1941 to October 1942 and 
again from January 1946 to February 1946.  He also had active 
service with the Special Philippine Scouts from March 1946 to 
February 1949.  The veteran died in December 2004.  The 
appellant is the veteran's surviving spouse.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February, July, and December 2005 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, which denied the 
benefit sought on appeal.  


FINDING OF FACT

It is not factually ascertainable that the veteran was 
entitled to individual unemployability benefits until October 
24, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 24, 2002 for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities, for the purpose of accrued benefits, are not 
met.  38 U.S.C.A.  §§ 5110, 5111 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier October 24, 2002, for the award of individual 
unemployability for accrued benefits.  Specifically, the 
appellant maintains that 38 C.F.R. § 3.114(a)(2) provides for 
a one year retroactive payment for former prisoners of war 
(POWs) who were shown to have been diagnosed with ischemic 
heart disease or beri-beri heart disease prior to the 
effective date of a change in regulation.  She also maintains 
that the veteran submitted such a claim prior to his death 
which was never adjudicated.     

Factual Background

A review of the record shows that the veteran submitted a 
claim for service connection for heart disease on May 3, 
1994.  Along with this claim the veteran submitted private 
treatment records showing a diagnosis of ischemic heart 
disease as early as August 25, 1993.  By rating decision 
dated in November 1996, the RO granted service connection for 
ischemic heart disease as a POW disability and assigned a 30 
percent disability rating effective May 3, 1994, the date of 
his claim.  This rating decision noted that the provisions of 
38 C.F.R. § 3.114(a), which allow retroactive payment of one 
year in those cases which meet the criteria of the 
provisions, were not for application since there was no 
report of a heart condition on or prior to August 24, 1993, 
the effective date of the liberalizing law.  The veteran did 
not disagree with the effective date or evaluation assigned 
in the November 1996 rating decision.    

The veteran submitted a claim for an increased rating for his 
heart disorder in September 2000 and also requested special 
monthly compensation (SMC) based on the need of Aid and 
Attendance.  He was afforded a VA examination in April 2001 
and in August 2001, the RO continued the 30 percent rating 
for the veteran's heart disorder and denied SMC based on the 
need of Aid and Attendance.  The veteran submitted a notice 
of disagreement with that decision but failed to timely 
perfect an appeal.  

The veteran submitted another claim for an increased rating 
on October 24, 2002, along with a request for TDIU and he was 
afforded a VA examination in December 2002.  By rating 
decision dated in January 2003, the RO increased the 
veteran's disability rating for the heart from 30 percent to 
60 percent disabling and awarded TDIU; both effective from 
October 24, 2002, the date of the veteran's claim.


In March 2003, the veteran requested an earlier effective 
date for his award of a total rating.  The veteran cited 
38 C.F.R. § 3.114(a)(2) and requested a retroactive payment 
of one year prior to the date of receipt of claim.  The 
veteran also made another request for SMC based on the need 
of Aid and Attendance.  By rating decisions dated in April 
2004, September 2004, and November 2004 the RO continued the 
60 percent disability rating assigned for the veteran's 
coronary artery disease and the denial for SMC based on the 
need of Aid and Attendance.  The RO never adjudicated the 
veteran's claim for an earlier effective date based on 
38 C.F.R. § 3.114(a)(2).

The veteran died in December 2004 and in January 2005, the 
veteran's widow submitted a claim for burial benefits and 
Dependency and Indemnity Compensation (DIC).  By rating 
decision dated in February 2005, the RO granted DIC and in 
the notice letter accompanying this decision informed the 
appellant that there were no accrued benefits available as 
there were no pending claims prior to the veteran's death.  
In March 2005, the appellant submitted a request for an 
earlier effective date based on 38 C.F.R. § 3.114(a)(2).  By 
correspondence dated in July 2005, the RO informed the 
appellant that any entitlement to accrued benefits had been 
denied in the February 2005 notice letter.  The appellant 
submitted a notice of disagreement as to this decision in 
August 2005 and the RO issued a statement of the case in 
September 2005 regarding the issue of entitlement to accrued 
benefits.  By rating decision dated in December 2005, the RO 
noted that the March 2003 claim for entitlement to an earlier 
effective date based on 38 C.F.R. § 3.114(a)(2) was pending 
at the time of the veteran's death and denied entitlement to 
an earlier effective date for the grant of TDIU, 
recharacterizing the issue already on appeal.  The appellant 
disagreed with this decision and timely perfected an appeal.  

Earlier Effective Date

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108 (1999).

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

As noted above, a January 2003 rating action increased the 
veteran's disability rating for coronary artery disease from 
30 percent to 60 percent disabling and awarded a TDIU, 
effective October 24, 2002.  The appellant contends that the 
veteran was entitled to an earlier effective date for the 
assignment of a total rating.  Thus, the question for 
consideration is whether an increased rating for the service-
connected coronary artery disease (the only condition for 
which service connection was in effect) prior to October 24, 
2002, was possible.

The RO granted service connection for ischemic heart disease 
and awarded a 30 percent disability rating in November 1996, 
effective from May 1994.  As noted, the veteran did not 
disagree with the effective date or disability rating 
assigned.  Failure to timely appeal an original rating 
providing an effective date of an award renders the decision 
final as VA statutes and regulations do not provide for a 
"freestanding claim" for an earlier effective date to be 
raised at any time in the future.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Thus, an earlier effective date for the 
grant of service connection and the initial 30 percent rating 
for the veteran's service-connected heart condition are not 
before the Board.  

The 30 percent disability rating was continued by rating 
decision dated in August 2001.  The RO also considered 
whether the veteran was entitled to an extra-schedular 
evaluation for his coronary artery disease but found that 
there was no evidence that the veteran's coronary artery 
disease presented such an unusual disability case as to 
render impractical the application of the regular standards.  
The veteran submitted a notice of disagreement and the RO 
issued a statement of the case with regard to this issue in 
July 2002; however, the veteran failed to perfect an appeal.  
Thus, the August 2001 rating decision is final.  See 
38 U.S.C.A. § 7104.  The effect of that finality is to 
preclude an award of an effective date prior that denial.  

The earliest claim for an increased rating after August 2001 
was received by the RO on October 24, 2002.  Thus, that date 
serves as the date of claim..  Under 38 C.F.R. § 3.400(0)(2), 
it is necessary to determine whether, sometime between 
October 24, 2001, and October 24, 2002, an increase in the 
veteran's coronary artery disease became factually 
ascertainable.  A review of the records is negative for 
evidence regarding the veteran's coronary artery disease from 
October 24, 2001, to October 24, 2002.  As there is no 
evidence that the veteran's heart disorder increased in 
severity between October 24, 2001 and October 24, 2002, there 
is no evidence that the veteran met the criteria an increased 
rating for that condition during that time and thus there can 
be no evidence that he met the criteria for a TDIU between 
October 24, 2001 and October 24, 2002.  Thus, an effective 
date earlier than October 24, 2002 is not warranted.  

With regard to the appellant's claim that 38 C.F.R. 
§ 3.114(a)(2) provides for a one year retroactive payment for 
former POWs who were shown to have been diagnosed with 
ischemic heart disease or beri-beri heart disease prior to 
August 24, 1993, that assertion goes to the effective date of 
the grant of service connection for the heart condition; an 
issue not on appeal.  Rudd, supra.  Even if there were an 
earlier effective date assigned for the grant of service 
connection and assignment of the 30 percent rating for the 
heart condition, as discussed in detail above, the schedular 
criteria for assignment of a TDIU were not met until after 
the October 2002 date of claim.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  No 
notice is necessary in this case because, as is thoroughly 
discussed previously, the outcome of the earlier effective 
date claim for accrued benefits purposes depends exclusively 
on documents which are already contained in the veteran's 
claims folder.  Nevertheless, the RO provided the appellant 
pre-adjudication notice by letter dated in January 2005.  No 
additional notice is necessary.  


ORDER

An effective date prior to October 24, 2002, for the grant of 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), for the purpose 
of accrued benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


